                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

EUVONDAS RENEE ROYSTER                                           CASE NO: 19-42458
                                                                 CHAPTER: 13
                                                                 JUDGE:   TUCKER
                        DEBTOR(S)/

                      DEBTOR’S OBJECTION TO PROOF OF CLAIM
                  OF MICHIGAN DEPARTMENT OF TREASURY (CLAIM #9)

        NOW COME(S) Debtor(s), by and through her attorney, BOC Law Group, P.C., and in support
of her objection states the following:

        1. Debtor filed Chapter 13 Bankruptcy on February 22, 2019.

        2. On or about August 14, 2019, Creditor, Michigan Department of Treasury filed a proof of
           claim in the amount of $5,031.59 + 5.9% interest per annum. The same being claim number
           9-1 on the claims register.

        3. This objection is made pursuant to F.R.B.P. 3007.

        4. Debtor objects to the filing of this Proof of Claim. Debtor receives only social
           security/disability income and is not required to file taxes.

        5. Debtor requests that this objection be granted pursuant to the terms of the attached Order.

       WHEREFORE Debtor prays this Honorable Court sustain her objection to the claim of
Michigan Department of Treasury and for what further relief this Court deems equitable and just.


/s/ William R. Orlow
William R. Orlow (P41634)
Attorney for Debtor
24100 Woodward Avenue
Pleasant Ridge, Michigan 48069
248-584-2100
bocecf@boclaw.com

Dated: March 29, 2021




   19-42458-tjt      Doc 41      Filed 03/29/21      Entered 03/29/21 14:48:19          Page 1 of 4
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

EUVONDAS RENEE ROYSTER                                     CASE NO: 19-42458
                                                           CHAPTER: 13
                                                           JUDGE:   TUCKER
                      DEBTOR(S)/

               ORDER GRANTING OBJECTION TO PROOF OF CLAIM
              OF MICHIGAN DEPARTMENT OF TREASURY (CLAIM #9)

        This matter having come on for hearing before the Court by way of the objection of the
Debtor to the allowance of the claim of the above referenced creditor, service having been made
with a notice of hearing allowing a thirty-three (33) day notice pursuant to Bankruptcy Rule
3007, a hearing having been held, the Court having heard the matter in open Court and for the
reason stated on the record;

       NOW THEREFORE, IT IS HEREBY ORDERED THAT:

        The objection to the Proof of Claim filed by the above-referenced Creditor is hereby
granted. To the extent that the Chapter 13 Standing Trustee has previously made disbursements
to such Creditor, the Trustee shall not be obligated to recoup the same.

       IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]

       [XX] Claim #9 shall be reduced to $0.00, and the Trustee will cease disbursements to this
       creditor as a secured claim immediately.




   19-42458-tjt    Doc 41    Filed 03/29/21     Entered 03/29/21 14:48:19       Page 2 of 4
Revised
12/1/2016

                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN

In re:                                                                Chapter: 13Proceeding
EUVONDAS RENEE ROYSTER
                                                                      Case No.: 19-42458

                              Debtor(s)                              Judge: TUCKER

Address: 17218 Stahelin, Detroit, MI 48219

Last four digits of Social Security or
Employer's Tax Identification (EIN) No(s).(if any): xxx-xx-4816

                                         NOTICE OF OBJECTION TO CLAIM

            BOC Law Group, P.C. has filed an objection to your claim in this bankruptcy case.

         Your claim may be reduced, modified, or disallowed. You should read these papers carefully and
discuss them with your attorney, if you have one.

        If you do not want the court to disallow or change your claim, then on or before May 6, 2021, you or your
lawyer must:

1.          File with the court a written response to the objection, explaining your position, at:

                                                  U.S. Bankruptcy Court
                                                   211 West Fort Street
                                                     Detroit, MI 48226

                     If you mail your response to the court for filing, you must mail it early enough so that the
            court will receive it on or before the date stated above. All attorneys are required to file pleadings
            electronically.

            You must also send a copy to:
                                                  BOC Law Group, P.C.
                                                 24100 Woodward Avenue
                                                 Pleasant Ridge, MI 48069

2.        Attend the hearing on the objection, scheduled to be held on May 13, 2021, at 10:00a.m. in Courtroom 1925, United
States Bankruptcy Court, 211 West Fort Street, Detroit, MI 48226, unless your attendance is excused by mutual agreement
between yourself and the objector’s attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing
shall be a pre-trial conference only; neither testimony nor other evidence will be received. A pre-trial scheduling order may
be issued as a result of the pre-trial conference.)

        If you or your attorney do not take these steps, the Court may deem that you do not oppose the
objection to your claim, in which event the hearing will be canceled, and the objection sustained.

Date: March 29, 2021                                                /s/ William R. Orlow _________
                                                                    William R. Orlow (P41634)
                                                                    24100 Woodward Avenue
                                                                    Pleasant Ridge, MI 48069
                                                                    248-584-2100
                                                                    bocecf@boclaw.com




     19-42458-tjt          Doc 41       Filed 03/29/21         Entered 03/29/21 14:48:19               Page 3 of 4
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

EUVONDAS RENEE ROYSTER                                      CASE NO: 19-42458
                                                            CHAPTER: 13
                                                            JUDGE:   TUCKER
                      DEBTOR(S)/


                                CERTIFICATE OF SERVICE


       Heather Tousignant hereby certifies that on March 29, 2021, a copy of the Objection

to Proof of Claim of Michigan Department of Treasury, Proposed Order, Notice of

Objection and Hearing and Certificate of Service, was filed with the Clerk of the Court using

the ECF System, which will send notification of such filing to the following:


Tammy L. Terry
Chapter 13 Standing Trustee
535 Griswold, Suite 2100
Detroit, MI 48226

And via Regular U.S. Mail upon:

Michigan Department of Treasury
PO Box 30168
Lansing, MI 48909

                                             /s/ Heather Tousignant
                                             Heather Tousignant, Legal Assistant
                                             An Employee of BOC Law Group, P.C.
                                             24100 Woodward Avenue
                                             Pleasant Ridge, MI 48069
                                             248-584-2100
                                             htousignant@boclaw.com




   19-42458-tjt    Doc 41     Filed 03/29/21     Entered 03/29/21 14:48:19      Page 4 of 4
